DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urashiro et al. (JP2003299549) in view of Kakishima et al. (US 2019/0184881).  Regarding claim 1, Urashiro teaches a vehicle seat (100) with a media-equipped headrest (200), comprising: a male coupler (220; see Figures 2 and 4) that is connected to a media harness and fitted to a distal end of a headrest stay (210; see Figure 2); and a female coupler (120) that is connected to a main harness on a seat body side (see Figure 1), and fitted to a headrest guide bracket (110) supporting a headrest guide (aperture within 110), wherein insertion of the headrest stay (210) into the headrest guide (aperture within 110) allows the media-equipped headrest to be mounted to the seat body (see Figure 1), and allows the male coupler (220) and the female coupler (120) to be fitted together to provide a connection between the media harness and the main harness (see Figure 6).
However, Urashiro does not distinctly disclose the media-equipped headrest being a speaker-equipped headrest.  Urashiro teaches item 205 to be a video screen.  Kakishima, in a similar field of endeavor, teaches a headrest having an electrical connection funneled through the stays of the headrest into the vehicle seat wherein the headrest is equipped with speakers (80L and 80R) rather than a video screen.  It would have been obvious to one having ordinary skill in the art to modify the headrest of Urashiro such that the media was a pair of speakers (as in Kakishima) rather than a video screen to provide musical entertainment for the passenger as opposed to distracting video entertainment.

Regarding claim 2, Urashiro further teaches wherein the headrest guide bracket (110) has an engagement hole (113) placed in proximity of an end thereof fitted to the female coupler (120), the female coupler (120) has an engagement claw (130) placed at an end thereof fitted to the headrest guide bracket (110 – see Figure 3), and engagement of the engagement claw (130) in the engagement hole (113) allows the female coupler (120) to be fitted to the headrest guide bracket (110).

Regarding claim 3, Urashiro further teaches wherein the female coupler (120) includes an unlocking mechanism (125) to rotate the engagement claw (130) outward in a radial direction of the female coupler in step with movement of pulling the headrest stay out of the headrest guide (see paragraphs [0041]-[0042]), and by pulling the headrest stay upward, fit between the female coupler and the headrest guide bracket is released (see paragraphs [0041]-[0043]).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (JP4730255) in view of Kakishima et al. (US 2019/0184881).  Regarding claim 1, Nishimura teaches a vehicle seat (10; Figure 1) with a media-equipped headrest (20), comprising: a male coupler (30; see Figure 2) that is connected to a media harness and fitted to a distal end of a headrest stay (21; see Figures 1 and 2); and a female coupler (40) that is connected to a main harness on a seat body side (see Figure 1), and fitted to a headrest guide bracket (11 and 12) supporting a headrest guide (11a and 12a), wherein insertion of the headrest stay (21) into the headrest guide (11a and 12a) allows the media-equipped headrest to be mounted to the seat body (see Figure 1), and allows the male coupler (30) and the female coupler (40) to be fitted together to provide a connection between the media harness and the main harness (see Figures 5-10).
However, Nishimura does not distinctly disclose the media-equipped headrest being a speaker-equipped headrest.  Nishimura teaches in paragraph [0002] that headrests, like disclosed by Nishimura can be assembled with speakers.  Kakishima, in a similar field of endeavor, teaches a headrest having an electrical connection funneled through the stays of the headrest into the vehicle seat wherein the headrest is equipped with speakers (80L and 80R).  It would have been obvious to one having ordinary skill in the art to modify the headrest of Nishimura such that the media within the headrest was a pair of speakers (as in Kakishima) provide musical entertainment for the passenger.

Regarding claim 8, Nishimura further teaches wherein the headrest stay (21) has an engagement hole (21a) placed in proximity to a distal end thereof fitted to the male coupler (30), the female coupler (40) has an engagement claw (41, 41a) placed in proximity to an end thereof fitted to the male coupler (see Figure 2), and the engagement hole (21a) and the engagement claw (41, 41a) are engaged with each other to lock the fit between the male coupler and the female coupler (see Figure 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636